Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 16, 2021. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHABLANI et al. (Pub. No. : US 20160173599 A1) in the view of Kumar et al. (Pub. No. : US 20200364239 A1) and Kamran et al. (Pub. No. : US 20200125473 A1)

As to claim 1 CHABLANI teaches a storage system, comprising: 
paragraphs [0015]: A distributed storage system can be implemented as a cloud computing platform that runs cloud services across different data center and geographic regions); 
a transaction log configured to store a plurality of log entries corresponding to storage operations for the at least one storage node (paragraph [0037]: multiple transaction log distributed storage system 300 ("multiple transaction log system"));
CHABLANI  does not explicitly disclose but Kumar teaches a first metadata streamer configured to sequentially retrieve a set of log entries from the transaction log (paragraphs [0062], [0069]: replication program 101 sequentially retrieves transaction file logs from archive storage using metadata in the file header of a transaction log file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify CHABLANI as taught by Kumar to improve the performance of replication systems (Kumar, paragraph [0024]).  
CHABLANI and Kumar do not explicitly disclose but Kamran teaches a plurality of transaction log filters configured to selectively provide subsets of the set of log entries from the first metadata streamer to a plurality of metadata operations, wherein the metadata operations of the plurality of metadata operations are configured to operate in parallel on the subsets of the set of log entries (paragraphs [0004], [0071]: a log filter list that identifiers a plurality of log filters, each of the plurality of log filters being executed on a respective one of a plurality of nodes in a distributed computing system). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify CHABLANI and Kumar as taught by Kamran to 

As to claim 2 CHABLANI together with Kumar and Kamran teaches a system according to claim 1. Kamran teaches a fanout socket configured to: receive the set of log entries from the first metadata streamer (fig. 7A, paragraph [0073]); replicate the set of log entries for each transaction log filter of the plurality of transaction log filters (fig. 7A, paragraph [0073]); and push a replicated set of log entries to each transaction log filter of the plurality of transaction log filters (fig. 7A, paragraph [0073]). 

As to claim 3 CHABLANI together with Kumar and Kamran teaches a system according to claim 2. Kamran teaches the fanout socket further includes an expandable interface for interfacing with a variable number of transaction log filters and the plurality of transaction log filters includes at least three pluggable transaction log filters (fig. 7A, paragraph [0073]).

As to claim 4 CHABLANI together with Kumar and Kamran teaches a system according to claim 1. Kamran teaches a plurality of filtered transaction logs configured to temporarily store the subsets of the set of log entries from the plurality of transaction log filters, wherein each transaction log filter of the plurality of transaction log filters corresponds to an assigned filtered transaction log from the plurality of filtered transaction logs (paragraph [0072]). 

As to claim 5 CHABLANI together with Kumar and Kamran teaches a system according to claim 4. Kamran teaches a plurality of additional metadata streamers configured to fetch log paragraphs [0070]-[0073]). 

As to claim 6 CHABLANI together with Kumar and Kamran teaches a system according to claim 1. Kumar teaches wherein the plurality of metadata operations are selected from one or more of: replication; notification; metadata indexing; garbage collection; data scrub; and parameter calculation (paragraph [0062]). 

As to claim 7 CHABLANI together with Kumar and Kamran teaches a system according to claim 1. Kamran teaches a reference counter configured to: track a processing number of metadata operations corresponding to the plurality of metadata operations and release, responsive to completing the plurality of metadata operations, the subsets of the set of log entries from the first metadata streamer (paragraph [0071]-[0077]). 

As to claim 8 CHABLANI together with Kumar and Kamran teaches a system according to claim 7. Kamran teaches wherein the reference counter is further configured to receive a completion notification from each metadata operation of the plurality of metadata operations (paragraphs [0071]-[0077]). 

As to claim 9 CHABLANI together with Kumar and Kamran teaches a system according to claim 1. Kumar teaches each metadata operation of the plurality of metadata operations is configured with an operation group; a selected operation group includes a plurality of synchronized metadata operations; and subsets of the set of log entries are configured for release when each metadata operation for the selected operation group are all complete (paragraph [0062]-[0069]). 

As to claim 10 CHABLANI together with Kumar and Kamran teaches a system according to claim 1. Kumar teaches each transaction log filter of the plurality of transaction log filters includes: an operation type; an expiration condition; and at least one log entry selection criteria (paragraph [0062]-[0069]).

As to claim 11 CHABLANI  teaches a computer-implemented method, comprising:
storing a transaction log comprised of a plurality of log entries corresponding to storage operations for at least one storage node (paragraphs [0015], [0037]: A distributed storage system can be implemented as a cloud computing platform that runs cloud services across different data center and geographic regions). 
CHABLANI  does not explicitly disclose but Kumar teaches sequentially retrieving a set of log entries from the transaction log (paragraphs [0062], [0069]: replication program 101 sequentially retrieves transaction file logs from archive storage using metadata in the file header of a transaction log file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify CHABLANI as taught by Kumar to improve the performance of replication systems (Kumar, paragraph [0024]). 
CHABLANI and Kumar do not explicitly disclose but Kamran teaches selectively providing, using a first transaction log filter, a first subset of the set of log entries to a first metadata operation paragraphs [0004], [0071]-[0077]; 
selectively providing, using a second transaction log filter, a second subset of the set of log entries to a second metadata operation (paragraphs [0004], [0071]-[0077]); and 
executing in parallel: the first metadata operation on the first subset of the set of log entries (paragraphs [0004], [0071]-[0077); and 
the second metadata operation on the second subset of the set of log entries (paragraphs [0004], [0071]-[0077).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify CHABLANI and Kumar as taught by Kamran to provide a complete and up-to-date view of the state of the storage system (Kamran, paragraph [0072]). 

As to claim 12 CHABLANI together with Kumar and Kamran teaches a method according to claim 11. Kamran teaches replicating the set of log entries for: the first transaction log filter (fig. 7A, paragraph [0073]); and the second transaction log filter pushing a first replicated set of log entries to the first transaction log filter (fig. 7A, paragraph [0073]); and pushing a second replicated set of log entries to the second transaction log filter (fig. 7A, paragraph [0073]). 

As to claim 13 CHABLANI together with Kumar and Kamran teaches a method according to claim 11. Kamran teaches adding a third transaction log filter for a third metadata operation; selectively providing, using the third transaction log filter, a third subset of the set of log entries to the third metadata operation; and executing, in parallel with the first metadata operation and the second metadata operation, the third metadata operation on the third subset of the set of log entries (paragraphs [0004], [0071]-[0077]). 

As to claim 14 CHABLANI together with Kumar and Kamran teaches a method according to claim 11. Kamran teaches storing the first subset of the set of log entries in a first filtered transaction log; storing the second subset of the set of log entries in a second filtered transaction log; removing, responsive to completing the first metadata operation on the first subset, the first subset from the first filtered transaction log; and removing, responsive to completing the second metadata operation on the second subset, the second subset from the second filtered transaction log (paragraphs [0004], [0071]-[0077]). 

As to claim 15 CHABLANI together with Kumar and Kamran teaches a method according to claim 11. Kamran teaches fetching, using a first metadata streamer, log entries from the first filtered transaction log; fetching, using a second metadata streamer, log entries from the second filtered transaction log; requesting, by the first metadata operation, log entries from the first filtered transaction log; and requesting, by the second metadata operation, log entries from the second filtered transaction log (paragraphs [0004], [0071]-[0077]). 

As to claim 16 CHABLANI together with Kumar and Kamran teaches a method according to claim 11. Kamran teaches selecting the first metadata operation from a plurality of operation types including two or more of: replication; notification; metadata indexing; garbage collection; data scrub; and parameter calculation; and selecting the second metadata operation from the plurality of operation types, wherein the first metadata operation and the second metadata operation have different operation types from the plurality of operation types (paragraphs [0004], [0071]-[0077]). 

As to claim 17 CHABLANI together with Kumar and Kamran teaches a method according to claim 11. Kamran teaches tracking a processing number of metadata operations for a plurality of metadata operations, wherein the plurality of metadata operations includes the first metadata operation and the second metadata operation; and releasing, responsive to the processing number of metadata operations completing, the set of log entries retrieved from the transaction log (paragraphs [0004], [0071]-[0077]). 

As to claim 18 CHABLANI together with Kumar and Kamran teaches a method according to claim 17. Kamran teaches receiving a completion notification from each metadata operation of the plurality of metadata operations; and determining, responsive to receiving the completion notification from each metadata operation of the plurality of metadata operations, the processing number of metadata operations are complete (paragraphs [0004], [0071]-[0077]). 

As to claim 19 CHABLANI together with Kumar and Kamran teaches a method according to claim 11. Kamran teaches determining a first expiration condition for the first transaction log filter; determining a second expiration condition for the second transaction log filter; and releasing, responsive to the first expiration condition and the second expiration condition being met, the set of log entries (paragraphs [0004], [0071]-[0077]). 

As to claim 20 CHABLANI teaches a system, comprising: 
at least one storage node configured to execute storage operations (paragraphs [0015]); 
a transaction log comprised of a plurality of log entries corresponding to storage operations for the at least one storage node (paragraphs [0015], [0037]); 
CHABLANI  does not explicitly disclose but Kumar teachesmeans for sequentially retrieving a set of log entries from the transaction log (paragraphs [0004], [0071]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify CHABLANI as taught by Kumar to improve the performance of replication systems (Kumar, paragraph [0024]).  
CHABLANI and Kumar do not explicitly disclose but Kamran teaches means for selectively providing, using a first transaction log filter, a first subset of the set of log entries to a first metadata operation (paragraphs [0004], [0071]-[0077]); 
means for selectively providing, using a second transaction log filter, a second subset of the set of log entries to a second metadata operation (paragraphs [0004], [0071]-[0077]); and 
means for executing in parallel: the first metadata operation on the first subset of the set of log entries; and the second metadata operation on the second subset of the set of log entries (paragraphs [0004], [0071]-[0077]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify CHABLANI and Kumar as taught by Kamran to provide a complete and up-to-date view of the state of the storage system (Kamran, paragraph [0072]).
Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169